 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1

STOCK PURCHASE AGREEMENT
 
STOCK PURCHASE AGREEMENT, dated as of December 29, 2008 (this “Agreement”), by
and between JOHN ADAIR as president of Manhattan Investments, Inc.
(“Purchaser”), as representative for the stockholders set forth on Exhibit A of
this Agreement (individually a “Stockholder” and collectively “Stockholders”);
and GREEN ENERGY HOLDING CORPORATION, a Nevada corporation (“Seller”).
 
W I T N E S S E T H
 
WHEREAS, Seller desires to sell to Purchaser a total of 14,370,300 shares of the
Seller’s common stock, par value $0.001 (the “Common Stock”) (the “Shares”),
representing 96.5 % of the Seller’s issued and outstanding shares of the Common
Stock of the Seller, on the terms and conditions set forth in this Stock
Purchase Agreement (“Agreement”), and
 
WHEREAS, Purchaser desires to buy the Shares on the terms and conditions set
forth herein, and
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.
 
 
ARTICLE 1
 
SALE AND PURCHASE OF THE SHARES
 
1.1           Sale of the Shares.  Subject to the terms and conditions herein
set forth, on the basis of the representations, warranties and agreements herein
contained, at the Closing Seller agrees to sell, assign, transfer and deliver
the Shares to Purchaser, and Purchaser agrees to  purchase the Shares from the
Seller.
 
1.2           The Closing.  The purchase of the Shares shall take place at the
office of the Seller in Greenwood Village, Colorado or such other place as
Purchaser and Seller may mutually agree within two business days after the
satisfaction of all conditions set forth in Article 5, on or about December 29,
2008, herein referred to as the “Closing Date”.
 
1.3           Instruments of Conveyance and Transfer.  At the Closing, Seller
shall deliver  certificates representing the Shares to Purchaser in the name of
each of the Stockholders  (“Certificate”), as shall be effective to vest in each
Stockholder all right, title and interest in and to all of the Shares.
 
1.4           Consideration and Payment for the Shares.  In consideration for
the Shares, Purchaser shall pay to the Seller a total purchase price of
$175,000(the “Purchase Price”). The said $ 175,000 shall be paid into an escrow
account and disbursed pursuant to an escrow agreement attached hereto as Exhibit
B.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
 
The Seller and, for purposes of this Article, Green Energy Corp., its
wholly-owned subsidiary, represents, warrant and undertake to the Purchaser
that, except as set forth in the Disclosure Schedule:
 
2.1           Due Organization.  The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada (a)
with full power and authority to own, lease, use, and operate its properties and
to carry on its business as and where now owned, leased, used, operated and
conducted. All actions taken by the current directors and stockholders of the
Seller have been valid and in accordance with the laws of the State of Colorado
and all actions taken by the Seller have been duly authorized by the current
directors and stockholders of the Seller as appropriate.  The Seller has one
(wholly-owned) subsidiary as described  in the Disclosure Schedule.
 
2.2           Seller Authority.  The Seller has all requisite corporate power
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated herein.
 
2.3           Due Authorization.  The execution, delivery and performance by the
Seller of this Agreement has been duly and validly authorized and no further
consent or authorization of the Seller, its Board of Directors or its
stockholders is required.
 
2.4           Valid Execution.  This Agreement has been duly executed and
delivered by the Seller.
 
2.5           Binding Agreement.  This Agreement constitutes, and upon execution
and delivery thereof by the Seller, will constitute, a valid and binding
agreement of the Seller, enforceable against the Seller in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditor’s rights generally or the availability of equitable
remedies.
 
2.6           No Violation of Corporate Documents or Agreements.  The execution
and delivery of this Agreement by the Seller and the performance by the parties
hereto of its obligations hereunder will not cause, constitute, or conflict with
or result in (i) any breach or violation, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under any of the provisions of, or
constitute a default under, any license, indenture, mortgage, charter,
instrument, certificate of incorporation, bylaw, judgment, order, decision,
writ, injunction, or decree or other agreement or instrument or proceeding to
which the Seller or its stockholders are a party, or by which they may be bound,
nor will any consents or authorizations of any party other than those hereto by
required, (ii) an event that would cause the Seller to be liable to any party,
or (iii) an event that would result in the creation or imposition or any lien,
charge or encumbrance on any asset of the Seller or on the securities of the
Seller to be acquired by the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
2.7 Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution.  As of
the date hereof, the authorized capital of the Seller is 50,000,000 shares of
Common Stock, par value
 
$0.001 per share, and 1,000,000 shares of Preferred Stock, par value $0.01 per
share.  The issued and outstanding capital stock of the Seller is 1,106,109
shares of Common Stock. There are no issued or outstanding shares of Preferred
Stock.  All of the shares of capital stock are duly authorized, validly issued,
fully paid and non-assessable.  No shares of capital stock of the Seller are
subject to preemptive rights or similar rights of the stockholders of the Seller
or any liens or encumbrances imposed through the actions or failure to act of
the Seller, or otherwise.  As of the date hereof (i) there are no outstanding
options, warrants, convertible securities, scrip, rights to subscribe for, puts,
calls, rights of first refusal, tag-along agreements, nor any other agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Seller, or arrangements by which the
Seller is or may become bound to issue additional shares of capital stock of the
Seller, and (ii) there are no agreements or arrangements under which the Seller
is obligated to register the sale of any of its securities under the Securities
Act of 1933, as amended (“Securities Act”) and (iii) there are no anti-dilution
or price adjustment provisions contained in any security issued by the Seller
(or in the Seller’s certificate of incorporation or bylaws or in any agreement
providing rights to security holders) that will be triggered by the transactions
contemplated by this Agreement. The Seller has furnished to Purchaser true and
correct copies of the Seller’s certificate of incorporation and bylaws.
 
2.8  No Governmental Action Required.  The execution and delivery by the Seller
of this Agreement does not and will not, and the consummation of the
transactions contemplated hereby will not, require any action by or in respect
of, or filing with, any governmental body, agency or governmental official.
 
2.9 Compliance with Applicable Law and Corporate Documents. To the best of its
knowledge, the Seller is in compliance with and conforms to all statutes, laws,
ordinances, rules, regulations, orders, restrictions and all other legal
requirements of any domestic or foreign government or any instrumentality
thereof having jurisdiction over the conduct of its businesses or the ownership
of its properties.
 
2.10 Financial Statements.  (a) The Purchaser has received a copy of the audited
financial statements of the Seller for the fiscal year ended June 30, 2007 and
of the unaudited financial statements for the six months ended September 30,
2008 (“Financial Statements”).  The Financial Statements fairly present the
financial condition of the Seller at the dates indicated and its results of
their operations and cash flows for the periods then ended and, except as
indicated therein, reflect all claims against, debts and liabilities of the
Seller, fixed or contingent, and of whatever nature.  (b) Since September 30,
2008 (the “Balance Sheet Date”), there has been no material adverse change in
the assets or liabilities, or in the business or condition, financial or
otherwise, or in the results of operations or prospects, of the Seller, whether
as a result of any legislative or regulatory change, revocation of any license
or rights to do business, fire, explosion, accident, casualty, labor trouble,
flood, drought, riot, storm, condemnation, act of God, public force or otherwise
and no material adverse change in the assets or liabilities, or in the business
or condition, financial or otherwise, or in the results of operation or
prospects, of the Seller except in the ordinary course of business.  (c) Since
the Balance Sheet Date, the Seller has not suffered any damage, destruction or
loss of physical property (whether or not covered by insurance) affecting its
condition (financial or otherwise) or operations (present or prospective), nor
has the Seller issued, sold or otherwise disposed of, or agreed to issue, sell
or otherwise

 
 

--------------------------------------------------------------------------------

 

dispose of, any capital stock or any other security of the Seller and has not
granted or agreed to grant any option, warrant or other right to subscribe for
or to purchase any capital stock or any other security of the Seller or has
incurred or agreed to incur any indebtedness for borrowed money.  (d) The
Financial Statements are contained in the Seller’s filings and reports made with
the Securities and Exchange Commission (“SEC”) since the Seller’s formation (the
“SEC Reports). The Seller is a “filer” under Section 12(g) of the Securities
Exchange Act of 1934.
 
2.11 No Litigation.  The Seller is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding, or pending or threatened
governmental investigation.  The Seller is not subject to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.
 
2.12 No Taxes. The Seller is not, and will not become with respect to any
periods ending on or prior to the Closing Date, liable for any income, sales,
withholding, franchise, excise, license, real or personal property taxes (a
“Tax”) to any foreign, United States federal, state or local governmental
agencies whatsoever. All United States federal, state, county, municipality
local or foreign income Tax returns and all other material Tax returns
(including information  returns) that are required, or have been required, to be
filed by or on behalf of the Seller have been or will be filed as of the Closing
Date and all Taxes due pursuant to such returns or pursuant to any assessment
received by the Seller have been or will be paid as of the Closing Date.  The
charges, accruals and reserves on the books of the Seller in respect of taxes or
other governmental charges have been established in accordance with the tax
method of accounting. All returns that have been filed relating to Tax are true
and accurate in all material respects.  No audit, action, suit, proceeding or
other examination regarding taxes for which the Seller may have any liability is
currently pending against or with respect to the Seller and neither Seller nor
the Seller has received any notice (formally or informally) of any audit, suit,
proceeding or other examination.  No material adjustment relating to any Tax
returns, no closing or similar agreement have been entered into or issued or
have been proposed (formally or informally) by any tax authority (insofar as
such action relate to activities or income of or could result in liability of
the Seller for any Tax) and no basis exists for any such actions.  The Seller
has not changed any election, adopted or changed any accounting method or
period, filed any amended return for any Tax, settled any claim or assessment of
any Tax, or surrendered any right to claim any refund of any Tax, or consented
to any extension or waiver of the statute of limitations for any Tax.  The
Seller has not had an “ownership change” as that term is defined in Section 382
of the Internal Revenue Code of 1986, as amended and in effect.
 
2.13 Conduct of the Business.  From and after September 30, 2008 until the
Closing Date:
 
(a)           The Seller has continued to be operated in the usual and ordinary
manner in which its business has been conducted in the past and during such
period. The Seller has not made any expenditures or entered into any commitments
which, when compared to past operations of its business, are unusual or
extraordinary or outside the scope of the normal course of routine operations;
 

 
 

--------------------------------------------------------------------------------

 

(b)           The Seller has kept in a normal state of repair and operating
efficiency all tangible personal property used in the operation of its business;
 
(c)           The Seller has used its best efforts to maintain the good will
associated with its business, and the existing business relationships with its
agents, customers, lessors, key employees, suppliers and other persons having
relations with it;
 
(d)           The Seller has not entered into any contract, agreement or action,
or relinquished or released any rights or privileges under any contracts or
agreements, the performance, violation, relinquishment or release of which
could, on the date on which such contract or agreement was entered into, or such
rights or privileges were relinquished or released, be reasonably foreseen to
have a material adverse effect;
 
(e)           The Seller has not made, or agreed to make, any acquisition of
stock or assets of, or made loans to, any person not in the ordinary course of
business;
 
(f)           The Seller has not sold or disposed of any assets or created or
permitted to exist any encumbrance on its assets except (x) in the ordinary
course of business and which could not, on the date of such sale, disposition,
creation or permission, be reasonably foreseen to have a material adverse effect
or (y) as otherwise permitted by this Agreement;
 
(g)           The Seller has kept true, complete and correct books of records
and accounts with respect to its business, in which entries will be made of all
transactions on a basis consistent with past practices and in accordance with
the tax method of accounting consistently applied by the Seller;
 
(h)           The Seller has paid current liabilities as and when they became
due and has paid or incurred no fees and expenses not in the ordinary course of
its business;
 
(i)           There has been no declaration, setting aside or payment of any
dividend or other distribution in respect of any Shares or any other securities
of the Seller (whether in cash or in kind);
 
(j)           The Seller has not redeemed, repurchased, or otherwise acquired
any of its securities or entered into any agreement to do so;
 
(k)           The Seller has not made any loan to, or entered into any other
transaction with, any of its directors, officers, and employees;
 
(l)           The Seller has not made or pledged to make any charitable or other
capital contribution outside the ordinary course of business; and
 
(m)           There has not been any other occurrence, event, incident, action,
failure to act or transaction outside the ordinary course of business that would
have a material adverse effect.
 

 
 

--------------------------------------------------------------------------------

 
 
    2.14  Liabilities.
 
(a)           Except as set forth in the Financial Statements and the SEC
Reports, the Seller has no liabilities or obligations. It is a condition to
Closing that the Seller will have no liabilities upon transfer of the Shares to
Purchaser.
 
(b)           Except as set forth in the Disclosure Schedule, since September
30, 2008, the Seller has not:
 
(i)           subjected to encumbrance, or agreed to do so to any of its assets,
tangible or intangible other than purchase money liens
 
(ii)            in the ordinary course of business on equipment used in the
conduct of business and incurred to finance the purchase price of the equipment
involved and which do not cover any other asset of the Seller;
 
(iii)           except as otherwise contemplated hereby, engaged in any
transactions affecting its business or properties not in the ordinary course of
business consistent with past practice or suffered any extraordinary losses or
waived any rights of substantial value except in the ordinary course of
business; or
 
(iv)           other than in the ordinary course of business consistent with
past practice, granted or agreed to grant, or paid or agreed to pay any increase
in the rate of wages, salaries, bonuses or other remuneration of any officer,
director or consultant of the Seller or any increase of 5% or more in the rate
of wages, salaries, bonuses or other remuneration of any non-officer/director or
employee or become a party to any employment contract or arrangement with any of
its directors, officers, consultants or employees or become a party to any
contract or arrangement with any director, officer, consultant or employee
providing for bonuses, profit sharing payments, severance pay or retirement
benefits, other than as set forth in any Exhibit or Schedule hereto.
 
2.15  ERISA Compliance.   The Seller maintains no “employee benefit plan” within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974 (“ERISA”), under which the Seller or any ERISA Affiliate has any current or
future obligation or liability or under which any employee of the Seller or any
ERISA Affiliate has any current or future right to benefits.
 
2.16 Insurance.  The Disclosure Schedule includes a true and correct list of all
policies or binders of insurance of the Seller in force, specifying the insurer,
policy number (or covering note number with respect to binders) and amount
thereof and describing each pending claim thereunder.  Such policies are in full
force and effect.  The Seller is not in default with respect to any provisions
contained in any such policy or binder, nor has it failed to give any notice or
present any claim under any such policy or binder in due and timely
fashion.  There are no outstanding unpaid claims under any such policy or
binder, or claims for worker’s compensation.  The Seller has not received notice
of cancellation or non-renewal of any such policy or binder.  The Seller has
never been, and is not now, the subject of any claim relating to damage or
injury in excess of the Seller’s then-current product liability policy limits or
which has been disclaimed by the Seller’s insurer.  Such insurance will lapse on
the Closing Date.


 
 

--------------------------------------------------------------------------------

 

2.17  Compliance with Law.  To the best of its knowledge, the Seller has
complied with, and is not in violation of any provision of laws or regulations
of federal, state or local government authorities and agencies, including any
environmental laws and regulations. There are no pending or threatened
proceedings against the Seller by any federal, state or local government, or any
department, board, agency or other body thereof.
 
2.18  Consents.  The Disclosure Schedule lists all consents (“Consents”) of
third parties required to be obtained as a result of the change of control of
the Seller hereby.
 
2.19  Agreements.  Except as set forth in the Disclosure Schedule,  the Seller
is not a party to any material agreement, loan, credit, lease, sublease,
franchise, license, contract, commitment or instrument or subject to any
corporate restriction.  The Disclosure Schedule identifies every loan or credit
agreement, and every fully or partially executory agreement or purchase order
pursuant to which the Seller is obligated to deliver goods or perform services,
pay for goods, services or other property, or repay any loan, including, without
limitation, any agreement with present or former officers, directors,
consultants, agents, brokers, vendors, customers and/or dealers of any
nature.  True, correct and complete copies of all such agreements have been
delivered to Purchaser.  Neither the Seller nor any other party is in default
under any such agreement, loan, credit, lease, sublease, franchise, license,
contract, commitment, instrument or restriction.  No such instrument requires
the consent of any other party thereto in order to consummate the sales of the
Shares hereby.
 
2.20   Survival of Representations.  The representations and warranties herein
by the Seller will be true and correct in all material respects on and as of the
Closing Date with the same force and effect as though said representations and
warranties had been made on and as of the Closing Date and will survive
 


 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Unless specifically stated otherwise, Purchaser represents and warrants that the
following are true and correct as of the date hereof and will be true and
correct through the Closing Date as if made on that date:
 
3.1           Agreement’s Validity. This Agreement has been duly executed and
delivered by Purchaser, has been duly authorized by Purchaser, and constitutes a
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or the
availability of equitable remedies.
 
3.2           Investment Intent. Purchaser is acquiring the Shares for his own
account for investment and not with a view to, or for sale or other disposition
in connection with, any distribution of all or any part thereof.
 
3.3           Restricted Securities.  Purchaser understands that the Shares have
not been registered pursuant to the Securities Act or any applicable state
securities laws, that the Shares will be characterized as “restricted
securities” under federal securities laws, and that under such laws and
applicable regulations the Shares cannot be sold or otherwise disposed of
without registration under the Securities Act or an exemption therefrom.

 
 

--------------------------------------------------------------------------------

 
 
3.4           Legend. It is agreed and understood by Purchaser that the
Certificates representing the Shares shall each conspicuously set forth on the
face or back thereof a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
SELLER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
3.5           Disclosure of Information. Purchaser acknowledges that he has been
furnished with information regarding the Seller and its business, assets,
results of operations, and financial condition to allow Purchaser to make an
informed decision regarding an investment in the Shares.  Purchaser represents
that he has had an opportunity to ask questions of and receive answers from the
Seller regarding the Seller and its business, assets, results of operation, and
financial condition.
 
3.6           Accredited Investor  Each of the Stockholders has represented that
each is either (i) an “accredited investor” as that term is defined under
Section 4(6) of the Securities Act and applicable state law; or (ii) a “non-U.S.
person” as that term is defined under Regulation S of the Securities Act.
 
 
ARTICLE 4
 
COVENANTS OF THE PARTIES
 
4.1           General. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the Parties will take such further action (including the execution and delivery
of such further instruments and documents) as any other Party may request, all
at the sole cost and expense of the requesting Party (unless the requesting
Party is entitled to indemnification therefor under Article 6 below).  The
Purchaser has had the opportunity to review and inspect all documents, books,
records (including Tax records), properties, agreements, field operations,
environmental records and compliance, and financial data of any sort relating to
the Seller, and to discuss the Seller with its employees, customers and vendors.
 
4.2           Notices and Consents.  The Seller will, and will cause the Seller
to, give any notices to third parties, and the Seller will use their best
efforts, and will cause the Seller to use its best efforts, to obtain any
third-party Consents that may be required.  Each of the Parties will (and the
Seller will cause the Seller to) give any notices to, make any filings with, and
use its best efforts to obtain any required authorizations, Consents, and
approvals of governmental bodies.

 
 

--------------------------------------------------------------------------------

 
 
4.3           Transition.  Seller will not take any action that is designed or
intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of the Seller from maintaining the same
business relationships with the Seller after the Closing as it maintained with
the Seller prior to the Closing.  The Seller will refer all customer inquiries
relating to the business of the Seller to the Purchaser from and after the
Closing.
 
4.4           SEC Filings.  Within four business days of the execution hereof,
Seller shall file all required SEC reports required hereby, including, without
limitation, a Form 8-K disclosing this Agreement.
 
4.5           Brokers.  Seller shall be responsible for paying any obligation it
has undertaken with any brokers for this transaction.
 
ARTICLE 5
 
THE CLOSING
 
5.1           Time of Closing.  The Closing of the transactions hereby shall
occur upon the satisfaction of all conditions to Closing, on or about December
29, 2008.
 
5.2           Deliveries.  The Closing shall occur as a single integrated
transaction, as follows, and the delivery or satisfaction of the following items
shall be conditions precedent to the parties’ obligations to close:
 
(a)           Liabilities.  Seller shall produce a current listing of all
accounts and notes payable and any other liabilities of the Seller, accurate as
of the day prior to Closing. Such delivery shall be accompanied by a
representation and warranty that the listing is true and correct.  All such
obligations shall be repaid by the Seller on the Closing Date and the total
amount thereof shall be deducted from the Purchase Price.
 
(b)           Delivery by Seller.  Seller shall deliver to Purchaser:
 
(i)           the Share certificates in the names of the persons and in the
amounts set forth on Exhibit A of this Agreement;
 
(ii)           copies of resolutions by the Board of Directors of the Seller
approving the terms of this Agreement and the execution of the Agreement by the
Seller;
 
(iii)           copies of all books, records and documents relating to the
Seller, including the corporate records and stock records of the Seller;
 
(iv)           any other such instruments, documents and certificates as are
required to be delivered by Seller or its representatives pursuant to the
provisions of this Agreement;
 
(v)            a good standing certificate for the Seller and the Subsidiary;

 
 

--------------------------------------------------------------------------------

 

(vi)         copies of the documents evidencing that the Subsidiary will have
been “spun off” to a third party, along with all of the Subsidiary’s business
including, without limitation, all of its  assets, liabilities, and incenses;  
 
(vii)           the Consents;  and
 
(viii)           the Disclosure Schedule.
 
(c)           Delivery by Purchaser.  Purchaser shall deliver to the Seller:
 
(i)           the Purchase Price in U.S. currency by wire transfer to the Escrow
Agent for disbursement in accordance with the escrow agreement attached hereto
as Exhibit B: and
 
(ii)           copies of the powers of attorney from each of the Stockholders,
authorizing the Purchaser to act on each of their behalf, the form of which
Power of Attorney is attached as Exhibit C to this Agreement.
 
(d)           Post-Closing Actions
 
(i)           Immediately upon the Closing Date, the Board of Directors of the
Seller shall resolve to appoint JOHN ADAIR as a director of the Seller with
immediate effect, and shall appoint the following remaining directors  subject
only to a Form 14f filing. All officers will resign as of the Closing Date and
be replaced immediately by Officers to be named by JOHN ADAIR.
 
(ii)           Seller shall spin off its subsidiary corporation, Green Energy
Corp, as shown in Exhibit C hereto.
 
(i)           Following the satisfaction of the Form 14f filing requirement, all
incumbent directors shall resign from the Board of Directors and as officers.
 
(ii)           All parties shall file all required SEC reports to disclose the
closing of the transaction hereof.
 
ARTICLE 6
 
INDEMNIFICATION
 
6.1           Purchaser Claims.  a) Seller shall indemnify and hold harmless
Purchaser, his successors and assigns, against, and in respect of:
 
(i)           Any and all damages, losses, liabilities, costs, and expenses
incurred or suffered by Purchaser that result from, relate to, or arise out of:
 
(a)                 Any failure by Seller to carry out any covenant or agreement
contained in this Agreement;

 
 

--------------------------------------------------------------------------------

 

(b)                 Any material misrepresentation or breach of warranty by
Seller contained in this Agreement, the Disclosure Schedule, or any certificate,
furnished to Purchaser by Seller pursuant hereto; or
 
(c)                 Any claim by any Person for any brokerage or finder’s fee or
commission in respect of the transactions contemplated hereby as a result of
Seller’s dealings, agreement, or arrangement with such Person.
 
(ii)           Any and all actions, suits, claims, proceedings, investigations,
demands, assessments, audits, fines, judgments, costs, and other expenses
(including, without limitation, reasonable legal fees and expenses) incident to
any of the foregoing including all such expenses reasonably incurred in
mitigating any damages resulting to Purchaser from any matter set forth in
subsection (i) above.
 
(b)           The amount of any liability of Seller under this Section 6.1 shall
be computed net of any tax benefit to Purchaser from the matter giving rise to
the claim for indemnification hereunder and net of any insurance proceeds
received by Purchaser with respect to the matter out of which such liability
arose.
 
(c)           The representations and warranties of Seller contained in this
Agreement, the Disclosure Schedule, or any certificate delivered by or on behalf
of Seller pursuant to this Agreement or in connection with the transactions
contemplated herein shall survive the consummation of the transactions
contemplated herein and shall continue in full force and effect for a period
until the expiration of any applicable statutes of limitation provided by law
(“Survival Period”). Anything to the contrary notwithstanding, the Survival
period shall be extended automatically to include any time period necessary to
resolve a written claim for indemnification which was made in reasonable detail
before expiration of the Survival Period but not resolved prior to its
expiration, and any such extension shall apply only as to the claims so asserted
and not so resolved within the Survival Period.  Liability for any such item
shall continue until such claim shall have been finally settled, decided, or
adjudicated.
 
(d)           Purchaser shall provide written notice to Seller of any claim for
indemnification under this Article as soon as practicable; provided, however,
that failure to provide such notice on a timely basis shall not bar Purchaser’s
ability to assert any such claim except to the extent that Seller are actually
prejudiced thereby, provided that such notice is received by Seller during the
applicable Survival Period.  Purchaser shall make commercially reasonable
efforts to mitigate any damages, expenses, etc. resulting from any matter giving
rise to liability of Seller under this Article.
 
6.2           Defense of Third-Party Claims.  With respect to any claim by
Purchaser under Section 6.1, relating to a third party claim or demand,
Purchaser shall provide Seller with prompt written notice thereof and Seller may
defend, in good faith and at its expense, by legal counsel chosen by it and
reasonably acceptable to Purchaser any such claim or demand, and Purchaser, at
its expense, shall have the right to participate in the defense of any such
third party claim.  So long as Seller is defending in good faith any such third
party claim, Purchaser shall not settle or compromise such third party
claim.  In any event Purchaser shall cooperate in the settlement or compromise
of, or defense against, any such asserted claim.
 

 
 

--------------------------------------------------------------------------------

 

6.3           Seller Claims.  Purchaser shall indemnify and hold harmless Seller
against, and in respect of, any and all damages, claims, losses, liabilities,
and expenses, including without limitation, legal, accounting and other
expenses, which may arise out of:  (a) any material breach or violation by
Purchaser of any covenant set forth herein or any failure to fulfill any
obligation set forth herein; (b) any material breach of any of the
representations or warranties made in this Agreement by Purchaser; or (c) any
claim by any Person for any brokerage or finder’s fee or commission in respect
of the transactions contemplated hereby as a result of Purchaser’s dealings,
agreement, or arrangement with such Person.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.
 
7.2           Notices.  Any notice or communications hereunder must be in
writing and given by depositing same in the United States mail addressed to the
party to be notified, postage prepaid and registered or certified mail with
return receipt requested or by delivering same in person. Such notices shall be
deemed to have been received on the date on which it is hand delivered or on the
third business day following the date on which it is to be mailed. For purpose
of giving notice, the addresses of the parties shall be:
 
 
If to Seller:

 
GREEN ENERGY HOLDING CORP
 
9600 Arapahoe Road
Suite 260
Englewood, Colorado 80111
Fax (303)799-0912
 


 
 
If to Purchaser to:



                JOHN ADAIR
Manhattan Investments
8309 S. 241St E. Ave
Broken Arrow, OK  74014
                Fax (918) 357-5846


 
 

--------------------------------------------------------------------------------

 
 
 
 
With a copy to:

 
 
Gayle Coleman, Esq.

 
Rader and Coleman, P.L.

 
2101 N.W. Boca Raton Blvd, Suite 1

 
Boca Raton, FL  33431

 
(Fax) (561) 367-1725



ic
 
7.3           Governing Law.  This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of Colorado (without regard to principles of conflicts of law).
 
             7.4   Consent to Jurisdiction.  Each party irrevocably submits to
the exclusive jurisdiction of the appropriate state or federal court in the
State of Colorado for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby or
thereby.  Each party agrees to commence any such action, suit or proceeding in
Denver, Colorado.  The parties agree that any service of process to be made
hereunder may be made by certified mail, return receipt requested, addressed to
the party at the address appearing in Section 7.2.  Such service shall be deemed
to be completed when mailed and sent and received by Telecopier.  Seller and
Purchaser each waives any objection based on forum non-conveniens. Nothing in
this paragraph shall affect the right of Seller or Purchaser to serve legal
process in any other manner permitted by law
 
7.5                 Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
7.6           Waivers  and Amendments; Non-Contractual Remedies; Preservation of
Remedies.  This Agreement may be amended, superseded, canceled, renewed, or
extended, and the terms hereof may be waived, only by a written instrument
signed by authorized representatives of the parties or, in the case of a waiver,
by an authorized representative of the party waiving compliance.  No such
written instrument shall be effective unless it expressly recites that it is
intended to amend, supersede, cancel, renew or extend this Agreement or to waive
compliance with one or more of the terms hereof, as the case may be.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege, or any single or partial exercise of any
such right, power of privilege, preclude any further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity.  The rights and remedies of any
party based upon, arising out of or otherwise in respect of any inaccuracy in or
breach of any representation, warranty, covenant or agreement contained in this
Agreement shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject of any other representation,
warranty, covenant or agreement contained in this Agreement (or in any other
agreement between the parties) as to which there is no inaccuracy or breach.
 
 
 

--------------------------------------------------------------------------------

 
 
7.7           Binding Effect; No Assignment, No Third-Party Rights.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  This Agreement is not
assignable without the prior written consent of each of the parties hereto or by
operation of law.  This Agreement is for the sole benefit of the parties hereto
and their permitted assigns, and nothing herein, expressed or implied, shall
give or be construed to give to any person, including any union or any employee
or former employee of Seller, any legal or equitable rights, benefits or
remedies of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.
 
7.8           Further Assurances.  Each party shall, at the request of the other
party, at any time and from time to time following the Closing Date promptly
execute and deliver, or cause to be executed and delivered, to such requesting
party all such further instruments and take all such further action as may be
reasonably necessary or appropriate to carry out the provisions and intents of
this Agreement and of the instruments delivered pursuant to this Agreement.
 
7.9           Severability of Provisions.  If any provision or any portion of
any provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of the Agreement, or the application of such provision or portion of
such provision is held invalid or unenforceable to person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and such provision or portion of any provision as shall have
been held invalid or unenforceable shall be deemed limited or modified to the
extent necessary to make it valid and enforceable, in no event shall this
Agreement be rendered void or unenforceable.
 
7.10           Exhibits and Schedules.  All exhibits annexed hereto, and all
schedules referred to herein, are hereby incorporated in and made a part of this
Agreement as if set forth herein. Any matter disclosed on any schedule referred
to herein shall be deemed also to have been disclosed on any other applicable
schedule referred to herein.
 
7.11           Captions.  All section titles or captions contained in this
Agreement or in any schedule or exhibit annexed hereto or referred to herein,
and the table of contents to this Agreement, are for convenience only, shall not
be deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement. All references herein to sections shall be
deemed references to such parts of this Agreement, unless the context shall
otherwise require.
 
7.12           Expenses.  Except as otherwise expressly provided in this
Agreement, whether or not the Closing Date occurs, each party hereto shall pay
its own expenses incidental to the preparation of this Agreement, the carrying
out of the provisions hereof and the consummation of the transactions
contemplated.
 
 
 

--------------------------------------------------------------------------------

 
 
7.13           Public Announcements.  The parties agree to consult with each
other before issuing any press release or making any public statement or
completing any public filing with respect to this Agreement or the transactions
contemplated hereby and, except as may be required by applicable law or any
listing agreement with any national securities exchange or quotation system,
will not issue any such press release or make any such public statement prior to
consultation.
 
7.14           Non-confidentiality.  Notwithstanding an other provision in this
Agreement, the Seller and Purchaser, and each employee, representative or other
agent of the same (collectively the “Covered Parties”), may disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction and all materials of any kind (including opinions or other
tax analyses) that are provided to a Covered Party relating to such tax
treatment and tax structure.
 
THE REMAINDER OF THE PAGE HAS INTENTIONALLY BEEN LEFT BLANK
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.
 
THE PURCHASER, AS REPRESENTATIVE
FOR THE STOCKHOLDERS LISTED ON
SCHEDULE A TO THIS AGREEMENT:
 
MANHATTAN INVESTMENTS, INC.
 


 
BY:  ______________________________________                                                                         
 
JOHN ADAIR, PRESIDENT
 
 


 
GREEN ENERGY HOLDING CORPORATION

 
 
By:  _______________________________________                                                                         
 
Name: _____________________________________
 
Title: ______________________________________
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
List of Stockholders
 


EXHIBIT B


Form of Escrow Agreement


 
EXHIBIT C


Limited Power of Attorney
 
 


DISCLOSURE SCHEDULE
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------